Case: 20-20609     Document: 00515939328         Page: 1     Date Filed: 07/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 15, 2021
                                  No. 20-20609
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Nicholas D. Brooks,

                                                           Plaintiff—Appellant,

                                       versus

   Mutual of Omaha Insurance Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-1271


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Nicholas Brooks appeals the district court’s grant
   of summary judgment against him in his breach of contract claim. We
   AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20609      Document: 00515939328            Page: 2   Date Filed: 07/15/2021




                                      No. 20-20609


                        I. Facts & Procedural History
          Brooks was formerly a semi-truck driver. In 2012, he applied for long-
   term disability insurance with Mutual of Omaha. He requested a ten-year
   benefit period. However, because his occupation only allowed for a five-year
   benefit period, Mutual of Omaha issued a policy with a five-year period.
   Brooks’s signature appeared on a form authorizing this alteration to his
   application.
          In 2013, Brooks suffered an on-the-job injury and was unable to work.
   He made a claim for benefits under his policy with Mutual of Omaha. He
   received five years of benefits.
          In 2019, Brooks sued Mutual of Omaha in Harris County, Texas for
   breach of contract. Mutual of Omaha removed the case to federal court on
   the basis of diversity jurisdiction. It then moved for summary judgment. The
   district court held a hearing and granted the motion. Subsequently, Brooks
   filed a motion for reconsideration, which was denied in another hearing.
   Brooks now appeals the grant of summary judgment.
                                 II. Discussion
          We review the district court’s grant of summary judgment de novo.
   Binh Hoa Le v. Exeter Fin. Corp., 990 F.3d 410, 414 (5th Cir. 2021). “Our
   inquiry is limited to the summary-judgment record, and new theories not
   raised before the district court may not be advanced for the first time on
   appeal.” Id. Summary judgment is proper “if the movant shows that there is
   no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a).
          “The elements of a breach of contract claim under Texas law are: ‘(1)
   the existence of a valid contract; (2) performance or tendered performance
   by the plaintiff; (3) breach of the contract by the defendant; and (4) damages




                                           2
Case: 20-20609      Document: 00515939328          Page: 3    Date Filed: 07/15/2021




                                    No. 20-20609


   sustained by the plaintiff as a result of the breach.’” Binh Hoa Le, 990 F.3d
   at 415 (quoting Smith Int’l Inc. v. Egle Grp., LLC, 490 F.3d 380, 387 (5th Cir.
   2007)). Mutual of Omaha argues that there was no breach of contract because
   no contract for a ten-year benefit period existed. We agree.
          “[A]s in the case of all contracts, the offer and acceptance in insurance
   negotiations must be such as to evidence a complete agreement, or no
   obligations arise.” Republic Nat. Life Ins. Co. v. Hall, 232 S.W.2d 697, 699
   (Tex. 1950). Brooks indisputably applied for a ten-year benefits period.
   However, Mutual of Omaha provided substantial evidence demonstrating
   that it did not agree to the ten-year plan. First, Mutual of Omaha only issued
   a policy with a five-year benefits period. Brooks was not eligible for the ten-
   year benefits period due to his occupation per Mutual of Omaha’s policy.
   Brooks signed a form entitled “Application Alteration Authorization” which
   expressly stated “I authorize and approve the following alteration/alterations
   of my application. 5 YEAR BENEFIT PERIOD.” Brooks claims that the
   signature on the authorization was forged. However, Mutual of Omaha
   provided a laboratory report in which a handwriting expert opined that the
   questioned signatures were genuine. It also provided evidence that Brooks
   was advised over the phone in 2013 that his benefit period was only five years.
   Additionally, Mutual of Omaha sent letters to Brooks again stating that the
   maximum benefit period was five years.
          Brooks did not offer competent summary-judgment evidence to create
   a genuine issue of material fact on whether a valid ten-year benefits period
   contract existed. Brooks, as a pro se litigant, is entitled to leniency, but is
   nevertheless required to submit competent evidence to avoid summary
   judgment. See Davis v. Hernandez, 798 F.3d 290, 293 (5th Cir. 2015). In
   response to Mutual of Omaha’s motion for summary judgment, Brooks filed
   an affidavit claiming that he never agreed to change the benefit period to five
   years, but does not state that he never signed the Application Alteration



                                          3
Case: 20-20609       Document: 00515939328            Page: 4   Date Filed: 07/15/2021




                                       No. 20-20609


   Authorization. Nor does he expressly state in the affidavit that the signature
   was forged. He additionally does not object to the handwriting expert’s
   assessment that his signature assenting to the five-year benefit period was
   genuine.
            Brooks   also   attached     a   58-page     telephone   transcript   of
   communications with Mutual of Omaha’s customer service. Nowhere
   therein do Mutual of Omaha representatives state that Mutual of Omaha
   agreed to a ten-year benefits plan. Nor do the representatives admit to any
   sort of fraud or forgery. The evidence provided by Brooks is insufficient for
   a reasonable jury to find in his favor. See Anderson v. Liberty Lobby, Inc., 477
   U.S. 242, 252 (1986) (“The mere existence of a scintilla of evidence in
   support of the plaintiff's position will be insufficient; there must be evidence
   on which the jury could reasonably find for the plaintiff.”). Without
   competent evidence of an enforceable contract for a ten-year benefits period,
   Brooks cannot demonstrate a breach of contract. The district court did not
   err in granting summary judgment.
            Brooks raises several new arguments in his appeal that he did not raise
   before the district court. These include conspiracy, constitutional violations,
   and contract defenses. However, “[a]n argument not raised before the
   district court cannot be asserted for the first time on appeal.” HSBC Bank
   USA, N.A. as Trustee for Merrill Lynch Mortg. Loan v. Crum, 907 F.3d 199,
   207 (5th Cir. 2018). We therefore decline to consider these forfeited
   arguments.
                                    III. Conclusion
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                             4